Citation Nr: 0844804	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  04-28 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
low back disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for an 
acquired psychiatric disorder.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a psychosis, schizophrenia, 
and post-traumatic stress disorder (PTSD).

5.  Entitlement to non-service-connected pension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

Active military service has been verified for the period from 
July 1963 to July 1964.  The Air Force has specifically 
indicated that the veteran had no other periods of active 
duty, including a period in 1970 and 1971, when he was 
imprisoned in Berlin.  Active military service during 1970 
and 1971 has never been verified.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that granted service connection for 
hearing loss and tinnitus; denied service connection for a 
cervical spine disability; denied entitlement to non-service-
connected pension; and confirmed and continued prior denials 
of service connection for a psychiatric disorder (including 
PTSD) and a low back disability because new and material 
evidence had not been received to reopen the previously 
denied claims.  

The veteran's Notice of Disagreement (NOD) with the denials 
of service connection for a psychiatric disorder/PTSD and a 
low back disability was timely received at the RO in February 
2004.  The RO issued a Statement of the Case (SOC) addressing 
those issues in June 2004, and the veteran perfected his 
appeal with the submission of a timely substantive appeal (VA 
Form 9), which was received at the RO in July 2004.  

The veteran's NOD with the denial of service connection for a 
cervical spine condition and the denial of entitlement to 
non-service-connected pension was received at the RO in July 
2004.  An SOC addressing the issue of entitlement to service 
connection for a cervical spine disability was issued to the 
veteran in January 2005; however, the veteran did not 
thereafter submit a timely substantive appeal, VA form 9 as 
to that issue.  It is therefore not in appellate status or 
before the Board at this time.  

Regarding the issue of entitlement to non-service-connected 
pension, the RO has not yet issued an SOC addressing this 
issue.  It is further discussed in the REMAND portion of this 
document.  

At his request, the veteran was scheduled to testify at a 
personal hearing before a Veterans Law Judge sitting at the 
RO in June 2008.  The veteran failed to report to the 
scheduled hearing.  

After the veteran appealed the issues of whether new and 
material evidence has been submitted to reopen previously 
denied claim of service connection for a low back disability, 
additional development was undertaken, including obtaining 
additional VA and private records and affording the veteran a 
VA orthopedic examination.  Thus, it is apparent that the RO 
must have reopened the veteran's previously denied claim of 
service connection for a low back disability, as evidenced by 
the additional VA orthopedic medical opinion obtained in 
November 2007, and the de novo review conducted pursuant to 
the December 2007 supplemental statement of the case.  
Nevertheless, the Board must still review the RO's 
preliminary decision even if an RO makes an initial 
determination to reopen a claim.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995).  In this case, the Board reopens the claim, 
as noted below; however, since the RO has already had an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim of service connection for a 
low back disability, based on the evidence in its entirety, a 
decision by the Board on the merits of the veteran's claim of 
entitlement to service connection for a low back disability 
at this juncture is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issue of entitlement to non-service-connected pension, 
and the reopened claim of entitlement to service connection 
for an acquired psychiatric disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a February 1997 decision, the Board denied the 
veteran's claims of service connection for a back disability 
and a psychiatric disability; that decision is final.

2.  In a January 2000 rating decision, the RO denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for a psychiatric disability; that decision is 
final because although a timely NOD was received, and the RO 
issued an SOC in August 2000, the veteran did not thereafter 
file a timely substantive appeal.  

3.  Evidence submitted since the Board's February 1997 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a low back 
disability, and therefore raises a reasonable possibility of 
substantiating the claim of service connection for a low back 
disability.  

4.  The preponderance of the medical and other evidence of 
record shows that the veteran's current low back disability 
is not of service origin.  

5.  Evidence submitted since the RO's January 2000 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for an acquired 
psychiatric disorder, and therefore raises a reasonable 
possibility of substantiating the claim of service connection 
for an acquired psychiatric disorder.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's February 1997 decision which denied service 
connection for a low back condition, thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2008).

2.  The criteria for entitlement to service connection for a 
low back disability have not been met.  38 U.S.C.A. § § 1110, 
1112, 1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.6, 3.303 3.307, 3.309 (2008).  

3.  New and material evidence has been received since the 
RO's January 2000 rating decision which denied service 
connection for a psychiatric disorder, thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With regard to claims to reopen based on new and material 
evidence, the notice must VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In essence, VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim includes notice of the 
bases for the denial in the prior decision and describes the 
evidence necessary to establish service connection that was 
not present in the previous denial.  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2003.  

The notifications substantially complied with the specific 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claims of service connection 
for an acquired psychiatric disorder and a low back 
disability, there is no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of 
notification and assistance with respect to the specific 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
regarding the reopening of claims.

Although the veteran was not initially notified regarding the 
assignment of effective dates and initial ratings following 
grants of service connection, the RO cured that defect by 
issuing a subsequent duty-to-assist letter in March 2006 that 
specifically addressed these issues, as required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

The veteran seeks to reopen previously denied claims of 
service connection for a low back disability and an acquired 
psychiatric disorder, claimed as a nervous condition and 
PTSD.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

Low Back Disability

In a February 1997 Board decision, service connection for a 
low back condition was denied.  The basis for the denial was 
that the veteran's in-service back pain was determined to be 
acute and transitory, and resolved without residual 
disability.  The Board decision further determined that there 
was no competent evidence demonstrating that any current back 
disability was related to service.  

Currently, the medical evidence shows the presence of 
degenerative disc disease and joint disease in the lumbar 
spine.  

The veteran's current claim to reopen was received at the RO 
in February 2003.  In support of his claim, he continued to 
assert that his current back disability began during service, 
and has bothered him ever since.  VA outpatient treatment 
records added to the file since the prior denial of service 
connection include treatment for back pain, and an indication 
(presumably based on the veteran's self-reported history) 
that the veteran's back pain resulted from injury in service 
in 1963.  
Additional evidence added to the file since the last prior 
final denial also includes a December 2005 memorandum from a 
VA doctor and associate professor of medicine who indicated 
that he had been treating the veteran for a severe chronic 
pain syndrome, the symptoms from which dated back to a motor 
vehicle accident suffered during service.  The doctor opined 
that the veteran's current constellation of symptoms was 
consistent with a traumatic origin, such as the accident 
suffered while in military service.  

Also added to the record is a November 2007 VA examination 
report showing a current back disability, as well as a past 
history of in-service back pain, and a medical opinion 
regarding the likely etiology of the veteran's current back 
disability.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior final 
denial, the evidence of record did not show the existence of 
a chronic back disability at discharge from service, and 
there was no evidence indicating a possible link between the 
current back pain and service.  

The additional evidence added to the claims file since the 
prior denial is new and material.  It includes competent 
evidence that cures the prior evidentiary defect.  It raises 
the possibility that the veteran's current back problems may 
have had their onset during service.  

Evidence submitted since the Board's February 1997 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  New and material evidence has 
been received since the RO's January 2000 decision; reopening 
the claim of service connection for a low back disability is 
warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Acquired Psychiatric Disorder

At the time of the prior denial of service connection for a 
psychiatric/nervous disorder, in February 1997, the Board 
determined that there was no competent evidence to establish 
that the veteran's acquired psychiatric disorder, which was 
first diagnosed many years after discharge from service, was 
related to service.  The January 2000 rating decision 
indicated that no new and material evidence had been received 
to reopen the previously denied claim.  The January 2000 
rating decision was not timely appealed.  

The appellant contends that he has an acquired psychiatric 
disorder that began during active service.  In previous 
claims, the veteran has asserted that his psychiatric 
disorder began as a result of being imprisoned in Berlin 
during service in 1970 and 1971.  Although the record 
includes copied of numerous newspaper articles appearing to 
confirm that the veteran was imprisoned in Berlin in 1970 and 
1971, and tending to show that he was suffering from a 
psychiatric disability, as he asserts, there is no indication 
that the veteran had active military service in the 1970's.  
The RO attempted to verify active service after 1965, and was 
provided with documentation from the Air Force and National 
Personnel Records Center showing that the veteran did not 
have active military service in 1970 or 1971.  Thus, the 
previous claims of service connection for an acquired 
psychiatric disorder were denied because the evidence did not 
suggest, nor did the veteran assert, that his psychiatric 
disability began during active service in 1963 or 1964.  

In support of his subsequent claim to reopen, in July 1999, 
the veteran alleged that he was beaten on the head and made 
fun of during service in 1963, and that could have possibly 
led to his psychiatric disorder.  The RO rejected this theory 
of entitlement and noted that new and material evidence had 
not been received to reopen the previously denied claim.

Additional evidence has been added to the record, including 
VA outpatient mental health records, as well as written 
statements by the veteran that his psychiatric disorder began 
during basic training in 1963.  Significantly, the mental 
health records raise the possibility that the veteran might 
have suffered a traumatic brain injury from a personal 
assault during active service.  

Thus, the additional evidence is new and material and 
reopening the claim is warranted.  


III.  Service Connection

The veteran seeks service connection for a low back 
disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records reveal that the veteran was 
involved in a motor vehicle accident in March 1964.  He was 
treated for low back pain at that time.  Examination revealed 
that straight leg raising was negative; there was spasm of 
the paravertebral muscles in the lumbosacral area.  The 
impression was low back strain.  Later that same month, the 
veteran was seen again, for complaints of back ache of two 
days duration.  He was given new medications for pain.  In 
June 1964, the veteran presented for a follow up and physical 
examination was negative.  An x-ray of the lumbar spine 
disclosed that a defect seen on previous x-ray study was no 
longer present, indicating that it must have been an 
artifact.  

In a Report of Medical History that was associated with his 
separation examination in June 1964, the veteran reported 
occasional back ache with heavy exertion.  A physical 
examination of the spine in conjunction with the separation 
physical was negative.

A March 1987 evaluation of the veteran by Thomas M. Bowen, 
M.D. noted that the veteran "wants to get into a Special 
Services Program in the U.S. Army."  Dr. Bowen stated: "His 
examination shows no evidence of arthropathy or any evidence 
of musculoskeletal weakness.  He has no problems with the 
spine mobility or stability."

The veteran was seen by a private physician, Dr. G. French, 
in February 1991.  He complained of diffuse back pain since 
1963.  The impression was that the veteran probably had 
ankylosing spondylitis or possibly Reiter's disease.

Private medical records show that the veteran was seen in May 
1992 for chronic low back pain.  It was noted that the date 
of onset of the condition being treated was May 1992.

After the veteran's claim for service connection for a low 
back disability was denied by the Board in its decision of 
February 1997, the veteran obtained additional medical 
evidence.  The newly obtained evidence, which was submitted 
in support of his most recent claim to reopen, consists of 
private treatment records from 1965 showing treatment for 
acute back pain.  

A March 2002 VA outpatient treatment record reveals that the 
veteran had chronic low back pain with right lower extremity 
pain since a reported injury in 1963.  

An October 2002 VA MRI report revealed multi-level 
degenerative changes of the lumbar spine and eccentric right 
paraspinal disc extrusion at L5-S1 with associated mild right 
lateral recess narrowing.

A December 2005 memorandum from the veteran's treating doctor 
indicated that the veteran suffered from a chronic pain 
syndrome with his symptoms dating back to a motor vehicle 
accident in the early 1960's during military service.  The 
doctor further noted that the veteran's current constellation 
of symptoms was consistent with a traumatic origin, such as 
the accident suffered during military service.  

A November 2007 VA examination report indicates that the 
examiner reviewed the veteran's claims file in conjunction 
with the examination.  The examiner noted that the veteran 
was a very poor historian and wandered quite a bit.  The 
diagnostic impression was:  (1) Significant psychological 
problems with difficulty in giving a proper history; and (2) 
Lumbosacral degenerative disc and joint disease with no 
radiculopathy.  The examiner opined that it was less likely 
than not that the veteran's present problems were caused as a 
result of his 1964 motor vehicle accident when he sustained a 
lumbar strain, and there was no other documentation to 
substantiate his service connection.  The examiner based this 
opinion, at least in part, on the fact that there is no 
evidence of ongoing pathology from the time of the 1964 
accident until the present day.  The examiner essentially 
indicated that the veteran's self-reported history was not 
reliable, noting more than once that he was a very poor 
historian.

Although the evidence in this case shows an injury in service  
with resulting acute lumbosacral strain and subsequent 
treatment for back pain, and the presence of a current 
disability (i.e. degenerative disc and joint disease), such 
evidence, alone, is insufficient to establish service 
connection.  There must be competent evidence establishing an 
etiological relationship between the injury in service and 
the current disability.  

In addition to the November 2007 VA examiner's opinion 
weighing against the claim, the fact that the record does not 
reflect that the veteran sought treatment for back pain from 
1965 until  many years later also tends to show that the 
veteran's in-service injuries did not result in the chronic 
disability that currently exists today.  With regard to this 
long evidentiary gap between and residuals from the in-
service injury, and the current treatment for back pain, the 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  The record in this case does not contain any 
evidence other than the veteran's own assertions that he 
received post-service treatment for his in-service back 
injury.  Thus, the lack of any objective medical evidence of 
continuing complaints, symptoms, or findings for many years 
between the period of active duty and the current complaints 
or symptoms of back pain is itself evidence which tends to 
show that the veteran's current back disability did not have 
its onset in service or for many years thereafter.

Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease incurred in service resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).  

The veteran is certainly competent to report that he suffered 
back pain from the in-service motor vehicle accident, and 
that he has had back pain to the present day; however, he 
does not have the requisite medical expertise to provide a 
competent opinion regarding any relationship between his 
current low back disability, intervening symptoms and the in-
service injuries.  Further, the lack of evidence of any 
continuing complaints for many years after service relates to 
the credibility of the veteran's statements of continuing 
back pain from the in-service injury to the present.  The 
Board finds that, although the veteran's statements are 
competent, they are not credible, particularly given that he 
is a very poor historian.

The preponderance of the evidence is against the claim of 
service connection for a low back disability; there is no 
doubt to be resolved; and service connection for a low back 
disability is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include a psychosis, schizophrenia 
and PTSD, having been submitted, the claim is reopened.

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a low back 
disability having been submitted, the claim is reopened.

Service connection for a low back disability is denied.  


REMAND

Having reopened the claim of service connection for an 
acquired psychiatric disorder, to include a psychosis, 
schizophrenia and PTSD, VA now has the duty to notify the 
appellant as to how to substantiate his claim and to assist 
him in the development of the claim.  As such, VA must obtain 
relevant records which could possibly substantiate the claim, 
and conduct an appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  

The veteran should be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claim for service connection for an acquired 
psychiatric disorder.  

The veteran has consistently maintained that he developed a 
psychiatric disorder during service.  In support of his 
claim, the veteran asserts that he suffered several personal 
assaults during service, was hit in the head during service, 
and began to have psychological problems during service.  

Although the service medical records do not show a clear 
diagnosis of a psychiatric nature, various entries allude to 
the possibility of a psychiatric disorder.  For example, the 
veteran was ordered by his commanding officer to undergo a 
psychiatric evaluation in May 1964.  He was under 
consideration for a summary court martial for allegedly 
disobeying an order.  A May 1964 examination report states, 
"From a psychiatric viewpoint on the basis of the 
information attained, no statement can be made concerning the 
man's psychiatric condition.  There is no indication for his 
past record of psychiatric illness."

Additionally, the June 1964 separation examination noted that 
the veteran, "seems very listless with poor attention 
span."

Copies of newspaper articles associated with the claims file 
appear to show that the veteran was held prisoner in a Berlin 
jail in 1970 and 1971, several years after separation from 
service.  These articles appear to suggest that the veteran 
developed a psychiatric disorder during that time period.  

A VA examination report noted that the veteran had been 
admitted as an in-patient in October 1971, and escaped in 
November 1971.  A diagnosis of schizophrenia, chronic, 
undifferentiated type was indicated.

The evidence added to the record since the final denial 
reflects that the veteran indeed suffers from some sort of 
psychiatric disorder, although it is unclear whether it 
involves a psychosis such as schizophrenia, and/or PTSD 
and/or some other type of psychiatric disorder.  

A May 2002 VA outpatient record noted that the veteran was 
homeless, with a diagnosis of psychosis, NOS (not otherwise 
specified).  A February 2003 VA treatment record noted that 
the veteran was profoundly psychotic.

More recent VA outpatient records have suggested the 
possibility of a traumatic brain injury, given the veteran's 
consistent reports that he was abused during service.  

A competent medical opinion is necessary to determine the 
likely etiology of the current acquired psychiatric 
disorder(s).  

In a September 2003 rating decision, entitlement to non-
service-connected pension was denied.  The veteran submitted 
a timely NOD with that determination in July 2004.  The RO 
has not yet addressed the issue in an SOC.  As such, the RO 
is now required to send the veteran a statement of the case 
as to this issue of entitlement to non-service-connected 
pension in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. 
§§ 19.29, 19.30.  When a timely NOD has been submitted, the 
veteran is entitled to a Statement of the Case.  The failure 
to issue a Statement of the Case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999).

Although the veteran's active service appears to have ended 
in July 1964, there is some question as to whether he had 
additional active service into 1965.  This is critical to the 
veteran's pension claim because it would provide the 
requisite "wartime service" necessary for basic eligibility 
to non-service-connected pension.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
mental health, not already associated 
with the claims file.  

2.  Schedule the veteran for a VA 
psychiatric examination and any other 
necessary psychological testing to 
determine the current nature and likely 
etiology of any acquired psychiatric 
disorders previously diagnosed.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the requested 
examination.  The examiner should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
psychiatric disorders.  The examiner 
should first identify which, if any, 
acquired psychiatric disorders currently 
exist, and should provide an opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (a 50 
percent or greater probability) that any 
current acquired psychiatric disorder had 
its onset during service, or within the 
first post-service year, based on all of 
the pertinent VA and private medical 
evidence in the claims file.  In 
particular, the examiner should consider 
the service medical records and VA 
records, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's reopened claim.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), and an appropriate period 
of time allowed for response.  

4.  Provide the veteran with a Statement 
of the Case as to the issue of 
entitlement to non-service-connected 
pension in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30, 
keeping in mind that there is some 
evidence indicating possible active duty 
service in 1965.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


